DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 08/18/22 have been fully considered but they are not persuasive.
On pages 7-8 Applicant argues amendments overcome the rejection of record.
The Examiner respectfully notes that upon consideration of amended claims, a new rejection has been applied below.  

Claim Objections
Claims 10, 16, 24, 29-30 are objected to because of the following informalities:  
Claim 10 is objected to for referring to “nitinol” but this is trademarked material which should be capitalized.
Claim 16 is objected to for claiming the petals are “super-elastic” but the term is best known as “superelastic”.
Claim 29 is objected to for referring to “nitinol” but this is trademarked material which should be capitalized.
Claims 24 and 30 are objected to for have improper antecedent basis for “the opposite side”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite for claiming the opening is clear from “elements” mounted therein, but it isn’t clear what “elements” are or might be mounted in the opening. The drawings and specification don’t describe or show these “elements” so the Examiner isn’t clear on what they are. Additionally, it isn’t clear how there are elements mounted therein, but the opening is also clear. Clarification is required.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-7, 9, 11-14, 16-20, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard et al. (US 6616675 B1) hereinafter known as Evard in view of Makower (US 6231587 B1).
Regarding claim 1 Evard discloses a shunt (Figures 3-5) for implantation at an atrium septum within a heart (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Evard was considered capable of performing the cited intended use of being implanted at an atrial septum. For example, see Column 1 lines 3-8; chambers of the heart can be connected via this shunt) comprising:
an anchor portion (Figures 3-5 which is made of the splayable engagement members 20 on both sides of the tubular member 36) configured to transition from a collapsed state to a deployed state (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Evard discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example Figures 3’, 4’, 5 (collapsed) to Figures 3’’ and 4’’ (deployed). Also reference the abstract in which a first configuration is referenced which allows the apparatus as a whole to be compact for delivery through the catheter), the anchor portion comprising a first plurality of petals (Figures 3-5, e.g. “top” petals 20) configured to engage a face of the atrium septum in a deployed state (this is likewise stated as an “intended use” of the first plurality of petals which they understood capable of doing. See the explanation above.), and a second plurality of petals (Figures 3-5, e.g. “bottom” petals 20) configured to engage an opposing face of the atrial septum in the deployed state (this is likewise stated as an “intended use” of the second plurality of petals which they are understood capable of doing. See the explanation above. ); and 
an opening portion (Figures 3-5 through tubular portions 36/38) adapted to define an opening for blood flow through the septum in the deployed state when the anchor portion engages the septum (this is likewise stated as an “intended use”. See the explanation above. See also Column 2 lines 8-18), 
the shunt defining an axis extending through the opening portion in a direction perpendicular to a plane parallel with the face of the atrial septum (Figures 3-5, item LA),
but is silent with regards to the anchor portion having the first and second plurality of petals having a non-entirely overlapping petal when viewed along the axis.
However, regarding claim 1 Makower teaches a shunt which includes an anchor portion having two pluralities of petals (Figures 22a-b: first petals 2403, 2401 and second petals 2402 and 2406), wherein at least one of the petals of the first plurality does not have an entirely overlapping petal in the second plurality on the opposing face of the atrium septum when viewed along the axis from end-to-end of the shunt (Figure 22a-b). Evard and Makower are involved in the same field of endeavor, namely shunts. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shunt of Evard so that it included non-overlapping petals such as is taught by Makower since the courts have held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success results in a prima facie case of obviousness. See MPEP 2143 (I)(E). In this case, the various configurations of petals as is shown in Evard, while all different, all show symmetrically oriented (or non-offset) petals. However, as is evidenced by Makower, having non-symmetrical (or offset) petals works equally well, and the person of ordinary skill would have found it obvious to use either symmetrical or non-symmetrical anchors (offset vs. not offset), since these are two alternative choices in the art with predictable and reasonable expectations of success. 
Regarding claim 2 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the anchor portion does not penetrate the atrium septum (this is likewise stated as an “intended use” of the anchor portion (see the explanation above). In this case, the structure of the Evard Makower Combination was considered capable of performing the cited intended use of not penetrating the atrium septum, for example at least before deployment. Additionally, see Figure 1.).
Regarding claim 3 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the opening portion is configured to radially expand during the transition from the collapsed to the deployed state (this is stated as a “functional limitation” (see the explanation above). See also Column 13 lines 6-15).
Regarding claim 4 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the anchor portion and opening are formed from a tube (The applicant is advised that this is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the Evard Makower Combination, since all the structural limitations of the claim appear to be met.  See MPEP § 2113. In this case, the formation from a tube to create the final structure of the Combination does not appear to structurally distinguish that which is claimed.).
Regarding claim 6 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the shunt is configured to permit blood flow through the atrial septum via the opening from a left atrium to a right atrium to alleviate high pressures associated with heart failure (this is stated as a “functional limitation” of the shunt, which the opening therein allows. (See the explanation above).).
Regarding claim 7 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the shunt further comprises radiopaque markers (Column 7 lines 10-12).
Regarding claim 9 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the anchor portion and opening portion are formed from a metal frame (Column 10 line 66- Column 11 line 1 “malleable metal” (anchor portion) and Column 13 lines 15-28 (opening portion)).
Regarding claim 11 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the first plurality of petals are configured to transition from the collapsed to deployed state when deployed in a first atrium and, after deployment the second plurality of petals are configured to transition from the collapsed to deployed state when deployed in a second atrium to thereby implant the shunt at the atrial septum (this is stated as an “intended use” of the shunt (see explanation above). The shunt of Evard is understood to be capable of being implanted/deployed in the claimed way. See also Figure 14c which shows how one set of petals is deployed before the other).
Regarding claim 12 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses each petal of the first plurality of petals has a triangular shape (Figures 3, 5). Alternatively the person of ordinary skill at the time the invention was made would have found it obvious, in light of looking at the substantially triangular petal shapes of Evard, to have the petals be triangular shaped since this is what is apparently illustrated.
Regarding claim 13 the Evard Makower Combination teaches the shunt of claim 12 substantially as is claimed,
wherein Evard further discloses each petal of the plurality is configured to lie flat on the face of the atrium septum (this is stated as an “intended use” of the petals (see explanation above). The petals of Evard are understood capable of lying flat against a septum if desired. See for example Figure 1, 5’’’, 5’’’’, 5’’’’’, 6-6’’, 7a’, 7b’, 7c, 8a, 10, all of which show how the petals can lie flat against part of a tissue).
Regarding claim 14 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses each petal of the second plurality of petals has a triangular shape (Figures 3, 5). Alternatively the person of ordinary skill at the time the invention was made would have found it obvious, in light of looking at the substantially triangular petal shapes of Evard, to have the petals be triangular shaped since this is what is apparently illustrated.
Regarding claim 16 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the first and second pluralities of petals are formed of a super-elastic material (Column 12 lines 18-20).
Regarding claim 17 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Makower further teaches in the deployed state, at least one of the petals of the first plurality does not have a partially overlapping petal from the second plurality of petals when viewed along the axis from end-to-end of the shunt (see the rejection to claim 1 above). 
Regarding claim 18 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the first and second pluralities of petals are configured to surround the opening in the deployed state (Figures 3-5).
Regarding claim 19 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Makower further teaches none of the first plurality of petals fully overlaps with a petal from the second plurality in the deployed state when viewed along the axis from end-to-end of the shunt (see the rejection to claim 1 above).
Regarding claim 20 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Evard further discloses the shunt is configured so that the opening remains clear from elements mounted therein (Figures 3-5 don’t appear to show any “elements” therein).
Regarding claim 24 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
wherein Makower further teaches the first and second pluralities of petals are arranged alternately around the opening such that each petal of the first plurality is neighbored by a petal of the second plurality on one side, and another petal of the second plurality on the opposite side when viewed along the axis from end-to-end of the shunt (see the rejection to claim 1 above).

Claim(s) 5, 10, 23, 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard and Makower as is applied above, further in view of Abbott et al. (US 20070073337 A1) hereinafter known as Abbott.
Regarding claim 5 the Evard Makower Combination teaches the shunt of claim 4 substantially as is claimed,
but is silent with regards to the anchor portion and opening portion are laser-cut from the tube.
However, regarding claim 5 Abbott teaches wherein a tubular endovascular structure is formed by laser-cutting ([0140]). Evard and Abbott are involved in the same field of endeavor, namely tubular endovascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Evard Makower Combination so that the shunt is made by laser-cutting from a tube as is taught by Abbott as a known method of manufacture for an endovascular prosthesis. The courts have held that the use of a known technique or method to make a known device results in a prima facie case of obviousness. See MPEP 2143 (I)(C). 
Regarding claim 10 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
but is silent with regards to the anchor portion and opening being formed from a single piece of Nitinol.
However, regarding claim 10 Abbott teaches wherein an anchor portion (e.g. Fig 3b-c items 306, 307) and opening (e.g. Fig 3b-c item 305) are formed from a single piece of Nitinol ([0140] a Nitinol tube is considered one piece). Evard and Abbott are involved in the same field of endeavor, namely tubular endovascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Evard Makower Combination so that the shunt is made by laser-cutting from a Nitinol tube as is taught by Abbott as a known method of manufacture for an endovascular prosthesis. The courts have held that the use of a known technique or method to make a known device results in a prima facie case of obviousness. See MPEP 2143 (I)(C). As regards the material in question, the Examiner notes that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
Regarding claim 23 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
but is silent with regards to portions of the shunt being covered in ePTFE of polyurethane.
However, regarding claim 23 Abbott teaches parts of the implantable device being covered in polyurethane ([0147]). Evard and Abbott are involved in the same field of endeavor, namely tubular endovascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Evard Makower Combination so that the shunt has parts covered in polyurethane as is taught by Abbott in order to allow give different lubricity properties to the shunt (Abbott [0147]) as is desired.
Regarding claim 29 see the rejection to claim 10 above.
Regarding claim 30 see the rejection to claim 24 above.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard and Makower as is applied above, further in view of Abbott et al. (US 20060052821 A1) hereinafter known as Abbott ‘821.
Regarding claim 8 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
but is silent with regards to the diameter of the opening.
However, regarding claim 8 Abbott ‘821teaches wherein shunts for connecting chambers of the heart can include an opening with a diameter over 6 mm when deployed ([0093]). Evard and Abbott ‘821 are involved in the same field of endeavor, namely tubular endovascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Evard Makower Combination so that the shunt opening is greater than 6 mm as is taught by Abbott ‘821 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, the optimum opening diameter for a particular wall thickness between the lumens the shunt is being placed between, along with an opening that can withstand the fluid pressure which might be experienced, all allows the person of ordinary skill to choose the workable dimensions.

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard and Makower as is applied above, further in view of Rottenberg et al. (US 20110218481 A1) hereinafter known as Rottenberg.
Regarding claim 15 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
but is silent with regards to the petal of the second plurality being configured to curve towards the atrial septum.
However, regarding claim 15 Rottenberg teaches wherein shunt mechanisms include an anchor portion in which anchors are configured to curve towards the tissue it is intended to grasp such that a distal portion of each anchor applies pressure to the opposing face of the tissue (Figure 1a shows arms 106 curving towards the septum). Evard and Rottenberg are involved in the same field of endeavor, namely shunts. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shunt of the Evard Makower Combination so that the petals of one of the anchor portions curves towards tissue as is taught by Rottenberg in order to increase gripping force on one side, thus providing a more secure grip which might be required to accommodate different pressures/forces on one side of the tissue.

Claim(s) 21-22 and 25-26, 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard and Makower as is applied above, further in view of Keren et al. (US 20020173742 A1) hereinafter known as Keren.
Regarding claim 21 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
but is silent with regards to there being a valve mounted on the anchor portion.
However, regarding claim 21 Keren teaches a shunt which includes a valve mounted on an anchor portion (Figure 1 item 130) in a manner which regulates blood flow through the opening defined by the opening portion (this is stated as a functional limitation (see explanation above). See also [0019]).  Evard and Keren are involved in the same field of endeavor, namely shunts which span the cardiac chambers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shunt of the Evard Makower Combination so that it includes a valve member as is taught by Keren in order to allow control over the rate of fluid flow between cardiac chambers, thus allowing optimization of flow for a particular patient if an open orifice would create too much flow between chambers.
Regarding claim 22 the Evard Makower Combination teaches the shunt of claim 1 substantially as is claimed,
but is silent with regards to there being a sensor mounted on the anchor portion.
However, regarding claim 22 Keren teaches a sensor located on the shunt ([0026]). Evard and Keren are involved in the same field of endeavor, namely shunts which span the cardiac chambers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shunt of the Evard Makower Combination so that it includes a sensor on any part of the shunt (e.g. the anchor portion or the opening portion) in order to allow the monitoring of various fluid mechanics of the shunt, allowing the implanting physician to monitor whether or not the device is working as is intended, and amounting to increased safety for the user so it can be detected if the device isn’t working as is intended. 
Regarding claim 25 the Evard Makower Combination teaches the shunt of claim 1 (see rejection to claim 1 above),
but is silent with regards to the method of delivery including creating an orifice and deploying the shunt.
However, regarding claim 25, Keren teaches a method of delivering a shunt which includes: 
creating an orifice in the atrial septum of the body via a trans-septal puncture tool ([0037]), and 
deploying the shunt within the orifice ([0038]) such that the anchor portion engages the atrial septum (Figures 4-5) and the opening portion defines the opening for blood flow through the orifice of the atrial septum ([0013]). Evard and Keren are involved in the same field of endeavor, namely shunts which span the cardiac chambers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shunt of the Evard Makower Combination and deliver it using a method as is taught by Keren in order to allow the shunt to be used within a septal defect, with accepted successful methods of delivery for implanting.
Regarding claim 26 the Evard Makower Keren Combination teaches the method of claim 25 substantially as is claimed,
wherein Keren further teaches the trans-septal puncture tool comprises a needle ([0037] transseptal needle) and a dilator catheter ([0037]-[0038] catheter delivery with dilator and guidewire).
Regarding claim 28 the Evard Makower Keren Combination teaches the method of claim 27 substantially as is claimed,
wherein Keren further teaches deploying the shunt comprises percutaneously deploying the shunt ([0037] access via the femoral vein) such that a plurality of the first petals self-expands within a left atrium and, after the first petals self-expand, the second plurality of petals self-expands within a right atrium (Figures 3-5 and [0038] shape memory material being self-expandable).

Claim(s) 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard and Makower, further in view of Keren as is applied above, as is evidenced by Abbot ‘821.
Regarding claim 27 the Evard Makower Keren Combination teaches the method of claim 25 substantially as is claimed,
wherein Keren further teaches deploying the shunt within the orifice comprises percutaneously deploying the shunt ([0037] femoral vein access) such that the opening portion self-expands within the orifice ([0038] shape memory materials self-expand). 
As regards further expanding the orifice, the Examiner references Keren [0038] which indicates Cook’s TSNC-18-71.0 needle is used to create the opening in the septum. Within naming of transseptal needles, the 18 references the proximal gauge of the needle (the 71 refers to the length of the needle: 71cm). 18 gauge equates to an outer diameter of about 1.27 mm and an inner diameter of 0.838 mm. While it is possible the needle is creating a hole much larger than its gauge, the likelihood is that the needle is creating an opening which accords with its dimensions. Thus, the person of ordinary skill would find it obvious to expand the orifice after puncture (with the implanted shunt, for example) in order to ensure the orifice is wide enough for the desired shunt. See for example, the evidence provided by Abbott ‘821 regarding opening diameters of shunts for extending between cardiac chambers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/21/22